OPINION.
MoRRis:
The valuation of $175 per acre placed upon the land in question by the Commissioner, is based upon an appraisal of the clear market value of said property made for state inheritance-tax purposes by three disinterested persons appointed by the Superior Court of Orange County, Calif., and approved by that court, and presumably the value upon which that tax was paid. This appraisal ivas made at about the time the petitioners acquired the property. A certified copy of the inventoiy and appraisal as filed in the probate records of Orange County was offered in evidence by the Commissioner and received Avithout objection. The testimony of the petitioners’ three Avitnesses, taken by deposition, is in our opinion entitled to little Aveight on their qualifications and basis of valuation presented, and insufficient to shift the scales in the petitioners’ favor. One witness was the superintendent of a refining company who invested his saAnngs in Brea real estate. He valued the property in question, as of 1915, at $800 an acre. The second witness ivas a locomotive engineer Avho went to Brea in 1915, or a little before, and has lived there part of the time since. He made no purchases or sales of similar property and his valuation of from *143$G00 to $800 ail acre was based on the price at which the property was listed with him. The other witness was an oil worker who bought and sold some property for himself but did not sell or know of any sales of land near the tract in question. He placed a 1915 value upon it of $800 an acre. The evidence submitted by the petitioner does not convince us that the Commissioner’s determination of value was erroneous.

Judgment will ~be entered for the respondent.